Citation Nr: 0907187	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to August 
1978.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  An April 2003 rating decision denied the Veteran's claim 
of entitlement to service connection for diabetes mellitus.  
The Veteran did not appeal this decision.

2.  In April 2005, a claim to reopen the issue of entitlement 
to service connection for diabetes mellitus was received.

3.  Evidence associated with the claims file since the April 
2003 rating decision was not of record at the time of the 
April 2003 rating decision but does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for diabetes mellitus is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, letters dated 
in June 2005 and March 2006 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
Veteran in August 2006, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  Although the Veteran was not provided with a 
medical examination, VA is not required to provide such an 
examination for a claim to reopen a finally decided decision.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus on the basis that the medical evidence of 
record did not establish a relationship between the Veteran's 
diabetes mellitus and military service.  The relevant 
evidence of record at the time of the April 2003 rating 
decision consisted of the Veteran's service treatment 
records, private medical records dated from September 1980 to 
November 2001, VA medical examination reports dated in March 
1985, March 1986, and May 1989, a statement from the Veteran 
dated in July 2002, and an April 2003 VA diabetes mellitus 
examination report.
 
The Veteran did not file a timely notice of disagreement 
after the April 2003 rating decision.  Therefore, the April 
2003 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In April 2005, a claim to reopen the issue of entitlement to 
service connection for diabetes mellitus was received.  
Evidence of record received since the April 2003 rating 
decision includes letters from a private physician dated in 
May 2004 and May 2005.  

The May 2004 letter from the private physician stated that 
the Veteran

was hospitalized while in the armed 
forces.  Surgery was an attempt to remove 
a pancreas surgery, the [Veteran] tells 
me.

[The Veteran] informed me that after the 
surgery he was diagnosed with diabetes.  
[He] contends that there is no family 
history of diabetes, he had no previous 
history of diabetes and after coming 
right out of pancreas surgery that he 
believes the surgery may have damaged the 
pancreas and resulted in a diabetic 
condition.

Although it is difficult to state with 
absolute certainty, given the sequence of 
events, [the Veteran's] diabetes may be a 
result of surgery during the military for 
his abdominal exploration and surgery.

The May 2005 letter from the private physician stated that 
the Veteran

was hospitalized while in the armed 
forces.  Surgery was performed to remove 
a pancreatic cyst, the [Veteran] tells 
me.

[The Veteran] informed me that after the 
surgery he was diagnosed with diabetes.  
[He] tells me that there is no family 
history of diabetes, he had no previous 
history of diabetes, and right after 
coming out of pancreas surgery diabetes 
was diagnosed.  The surgery may have 
damaged the pancreas and resulted in a 
diabetic condition.

Although it is difficult to state with 
absolute certainty, given the sequence of 
events, [the Veteran's] diabetes may be a 
result of surgery during the military, 
that is, the abdominal exploratory and 
pancreas surgery.

Both of these letters are "new" in that they were not of 
record at the time of the April 2003 decision.  This evidence 
is also probative to the issue at hand, as it tends to show 
that the Veteran's diabetes mellitus is related to a surgery 
that was performed during military service.  Nevertheless, 
this evidence is not material.  The United States Court of 
Appeals for Veterans Claims held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (finding that a private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
was too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (finding that a physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" was too speculative 
to constitute new and material evidence to reopen cause of 
death claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (finding that on a claim to reopen a service 
connection claim, a statement from physician about the 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).  Accordingly, none of the 
"new" evidence is material as it does not raise a 
reasonable possibility of substantiating the claim.

As such, the additional evidence does not constitute new and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to diabetes mellitus.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim of entitlement to 
service connection for diabetes mellitus is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


